Citation Nr: 0633441	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  01-08 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent, on appeal 
from the initial award of service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel

INTRODUCTION

The veteran had active service from March 1977 to January 
1979.

This appeal is from an April 2001 rating decision of the 
above Department of Veterans Affairs (VA) Regional Office 
(RO) that granted service connection for hepatitis C.  The RO 
rated the disability as 10 percent disabling, and upon 
receipt of additional evidence revised the initial rating to 
30 percent from the effective date of service connection.

The Board of Veterans' Appeals remanded this case in July 
2003.  The case is now returned for appellate review.


FINDINGS OF FACT

1.  Prior to July 2, 2001, the veteran did not have moderate 
liver damage, and he did not have disabling recurrent 
episodes of gastrointestinal disturbance, fatigue and mental 
depression attributable to hepatitis C.

2.  Since July 2, 2001, the veteran has not had daily 
fatigue, malaise, and anorexia, with minor weight loss and 
hepatomegaly, or incapacitating episodes of hepatitis C 
symptoms having a total duration of at least six weeks during 
the past 12 months.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 30 
percent for hepatitis C were not met at any time prior to 
July 2, 2001.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.114, Diagnostic Code 7345 (2001).

2.  The schedular criteria for a rating in excess of 30 
percent for hepatitis C have not been met for any period on 
or after July 2, 2001.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.112, 4.114, Diagnostic Code 
7354 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The scope of VA's obligation to assist claimants to prosecute 
their claims is prescribed in the Veterans Claims Assistance 
Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)) (2006).

This claim and its initial adjudication pre-dated enactment 
of the VCAA.  The veteran demonstrated actual knowledge of 
the factual elements of proof of his claim under all 
pertinent rating criteria, in hearing testimony of February 
2002.  He identified sources of evidence as to the alleged 
facts.

In April 2004 VA notified the veteran of the information and 
evidence necessary to substantiate his claim, of his right to 
VA assistance to prosecute his claim, and of his and VA's 
respective burdens in producing information and evidence.  
The letter did not explicitly request he submit evidence 
currently in his possession, but it stated several time his 
ultimate responsibility to ensure VA receive evidence not in 
federal custody, and it advised him that he may submit any 
evidence instead of seeking VA assistance to obtain it.  
Whereas the regulatory instruction to "request" the 
claimant to provide evidence, 38 C.F.R. § 3.159(b) (2006), is 
precatory as to the claimant's response, the several 
statements that he may submit any evidence without VA 
assistance or intervention substantially discharged the 
mandate of the regulation.  A March 2006 letter notified the 
veteran of the rating and effective date elements of his 
claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
VA's post-initial decision actions to meet its duties to 
notify and assist have not inhibited the veteran from 
participating in prosecution of his claim.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  VA has discharged its duty 
to notify in this case.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006).

VA has obtained all evidence of which it had notice and the 
veteran's authorization to obtain evidence, where necessary.  
VA has examined the veteran on several occasions.  No 
additional medical opinion has been necessary to decide his 
claim.  There has been no failure to obtain evidence of which 
VA must notify the veteran.  VA has discharged its duty to 
assist under 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (e), 
and any failure in the timing or language of VCAA notice by 
the RO constituted harmless error.  See also Conway v. 
Principi, 353 F.3d 1359, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."

II.  Rating for Hepatitis C

Disability ratings are based on all of the medical evidence 
of record, including relevant medical history.  The medical 
findings are compared to the criteria in the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2006), to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2006).

This appeal is from the initial disability rating assigned 
concurrent with the award of service connection for hepatitis 
C.  The entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).

The RO has staged the veteran's rating, to the extent that it 
readjudicated the claim as additional evidence entered the 
record.  This amounted to consideration of staged ratings, 
notwithstanding that the several adjudications resulted in a 
higher initial rating without subsequent staging.  This 
decision does not consider staging the rating in the first 
instance, thus such consideration does not prejudice the 
veteran.  Cf. Bernard v. Brown, 4 Vet. App. 384, 389 (1993) 
(before deciding matter not considered by RO, Board must 
determine that to do so will not prejudice the claimant).

The rating criteria for the digestive system, see 38 C.F.R. 
§ 4.114 (2001), including liver diseases, changed while the 
veteran's claim has been pending.  The newer criteria became 
effective July 2, 2001.  66 Fed. Reg. 29,486, 29,489 (March 
31, 2001).  Where the rating criteria are amended during the 
course of the appeal, the Board considers both the former and 
the current schedular criteria because, should an increased 
rating be warranted under the revised criteria, that award 
may not be made effective before the effective date of the 
change.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-
2000 (April 10, 2000); 38 U.S.C.A. § 5110(g); 38 C.F.R. 
§ 3.114.  The present decision applies the older rating 
criteria prior to the effective date of the change, and the 
newer rating criteria thereafter.

The older criteria did not include a diagnostic code for 
hepatitis C.  It was rated as infectious hepatitis.  
38 C.F.R. § 4.114, Diagnostic Code (DC) 7345 (2001).  The 
veteran is rated 30 percent under these criteria, which 
provide that rating for infectious hepatitis with minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency 
[than that required for a higher rating] but necessitating 
dietary restriction or other therapeutic measures.  The next 
higher rating, 60 percent, required moderate liver damage and 
disabling recurrent episodes of gastrointestinal disturbance, 
fatigue, and mental depression.

The newer amended regulation provides a diagnostic code for 
hepatitis C.  Regulation prescribes the use of the diagnostic 
code in the rating schedule for listed conditions and other 
diagnostic codes if an unlisted condition must be rated by 
analogy to a listed condition.  38 C.F.R. § 4.27 (2006).  
Whereas the veteran's service-connected disorder now has a 
diagnostic code, 38 C.F.R. § 4.114, Diagnostic Code 7354 
(2006), this decision will apply that code after its 
effective date.  The new criteria eliminate the 30 percent 
rating, providing for 0, 10, 20, 40, 60, and 100 percent 
ratings.  Regardless what the evidence may show, the 
veteran's 30 percent rating will not be reduced under the 
newer criteria, because a rating cannot be reduced upon 
change of the rating schedule unless medical evidence shows 
actual improvement of the rated disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 3.951(a).  Without elaboration, the 
evidence of record does not show improvement of the veteran's 
disability since it was rated 30 percent disabled.

The newer criteria authorize a 40 percent rating for 
hepatitis C with daily fatigue, malaise, and anorexia, with 
minor weight loss and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least four weeks, but 
less than six weeks, during the past 12 months.  A 60 percent 
rating is authorized with daily fatigue, malaise, and 
anorexia, with substantial weight loss (or other indication 
of malnutrition), and hepatomegaly, or; incapacitating 
episodes (with symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain) having a total duration of at least six weeks during 
the past 12-mongh period, but not occurring constantly.  A 
100 percent rating is authorized with serological evidence of 
hepatitis C infection and the following signs and symptoms 
due to hepatitis C infection: Near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).  
"Incapacitating episode" is a defined legal term.  
38 C.F.R. § 4.114, DC 7354 Note (1) (2006).  Likewise 
"substantial weight loss" and "minor weight loss" are 
defined legal terms.  38 C.F.R. § 4.112 (2006).

The veteran testified in February 2002 that his liver disease 
is so severe that he cannot maintain employment due to 
monthly exacerbations of symptoms of hepatitis C.  He 
reported unpredictable abdominal pain and swelling that 
"knocks me down."  He averred that it was actually his 
liver, rather than his abdominal cavity that swelled.  He 
reported that examinations have found his liver slightly 
swollen and occasionally visibly swollen.  He stated his last 
exacerbation lasted 45 days, from October 2000 until the 
first of the year.  He stated that rest and hot fluids are 
his only treatment.  He reported having liver function tests 
every three months, and his last test showed increased 
enzymes.  He testified he was told his condition is 
progressive with eventual need for a liver transplant.  He 
reported fatigue, abdominal pain, and bouts of depression.  
He averred that he was told at Dallas VA Medical Center 
mental health clinic that his depression is secondary his 
hepatitis.  He stated he has been hospitalized for 30 to 45 
days every time he went to the hospital, or for however long 
it took for his liver enzymes to go down.  He reported a 50-
pound weight loss in the past nine months, from 235 pounds to 
185 pounds.  He attributed this weight loss to hepatitis C.  
He denied anorexia, stating he loved to eat and forced 
himself to eat even when illness reduced his appetite.  He 
concluded his weight loss was not from failure to eat.

The veteran's representative stated at the beginning of the 
hearing, with the veteran's affirmation, that the reported 
inability to work because of hepatitis C was not a claim for 
a total disability rating due to individual unemployability, 
but was illustrative of the severity of the veteran's 
condition.  In summary, the representative averred that the 
veteran's disability was nearer that required for a 
60 percent rating than it was to the disability required for 
the current 30 percent rating.

Review of the objective evidence fails to corroborate most of 
the veteran's testimony.  There are extensive medical records 
showing frequent VA treatment, primarily psychiatric, but 
with notations about physical complaints.  Much of the 
testimony is contradicted by the objective medical evidence.  
The symptoms to which the veteran testified that are noted in 
the medical records are not shown to be attributable to his 
hepatitis C.  In several instances his complaints are noted 
as probably due to other causes.

The inconsistencies between the medical evidence and the 
veteran's testimony and other statements of record require a 
determination as to the veteran's credibility.  If his 
testimony of the existence and severity of subjective 
symptoms cannot be taken as credible, they cannot be the 
basis of a rating which requires evidence of the existence of 
symptoms to a specified degree of severity or for a specified 
duration.

Two items in the record are persuasive that the veteran's 
uncorroborated testimony cannot be taken as credible.  First, 
in January 2002, the veteran reported to the Fort Worth VA 
dental clinic stating the Dallas VA dental clinic had told 
him to obtain more Percocet from the Fort Worth clinic.  
Telephone conversation between the clinics confirmed that the 
Dallas clinic had not made the statements the veteran claimed 
were made.  Second, in October 2003, the veteran reported for 
VA psychiatric hospitalization for treatment of diagnosed 
depression not otherwise specified, alcohol dependence, and 
"rule out" cocaine dependence.  He denied cocaine use for 
the past two months.  A toxicity screen was positive for 
cocaine.  Based on these instances and other evidence of 
contradictions in the record, the veteran's testimony cannot 
be taken as credible or probative of the facts asserted 
except where independently corroborated.

The numerous liver function tests of record from April 1999 
to July 2001 show liver damage much nearer minimal than 
moderate.  In May 1999 the liver was not enlarged to 
palpation.  A June 2000 interpretation of the May 2000 
laboratory test that diagnosed hepatitis C opined that mildly 
raised ALT was explainable by the veteran's drinking, and his 
complaints of abdominal pain were probably not due to his 
liver.  In May 2000 the veteran had complained of abdominal 
pain without nausea or vomiting.  In December 2000 the 
veteran complained of episodic fatigue, right upper quadrant 
pain, without pattern, occasional dark urine.  He denied 
weight loss or arthralgia.  Abdominal examination found no 
hepatosplenomegaly; the liver was palpated 2 cms below the 
right costal margin.  Liver functions were moderately 
elevated and an ultrasound was ordered.  On VA examination in 
January 2001 the veteran reported tenderness over his liver, 
but the examiner did not feel liver enlargement.  Abdominal 
ultrasound in August 2001 showed the liver was homogenous and 
not enlarged, and there were no visible upper abdominal 
abnormalities.  In October 2001, outpatient follow-up noted 
liver functions were only minimally elevated.  In sum, none 
of the objective medical evidence supports the conclusion 
that the veteran had moderate liver damage from the effective 
date of service connection until the effective date of the 
newer rating criteria.

Medical records since November 2001 are almost all of 
psychiatric and substance abuse treatment.  An August 2005 
treatment record noted his liver function tests were within 
normal limits, and he was not a candidate for medication for 
hepatitis C.  VA compensation examination in December 2005 
noted a good appetite, no nausea or vomiting, but some 
complaint of night sweats as the only symptoms of liver 
disease.  His weight had been rather constant and actually 
increased some since he stopped drinking.  The diagnosis was 
chronic hepatitis C.  The examiner recommended liver biopsy 
to determine the severity of the veteran's liver disease.  He 
had the biopsy in February 2006.  His representative's August 
2006 brief quoted findings of the March 2006 pathology 
report, implicitly arguing they showed severe liver disease.  
The March 2006 interpretive statement was, however, "Minor 
Abnormality."  The biopsy evidence is against a higher 
rating.

The medical evidence does not show recurrent episodes of 
gastrointestinal disturbance.  There are some complaints of 
abdominal distress that are inconsistent, i.e., not shown by 
any pattern or medical opinion to be associated with a single 
cause.  In May 1999, his abdomen was tender to palpation more 
in the right lower than the right upper quadrant.  He 
indicated mid-abdominal pain in June 2000, thought unrelated 
to his liver.  He denied history of abdominal disorder on 
primary care intake in August 2000.  It is significant that 
the December 2000 outpatient physician noted his complaint of 
right upper quadrant pain was without pattern; the examiner 
suspected alcohol liver disease with hepatitis C.  Follow-up 
in January 2001 found no abdominal complaints.  The veteran 
denied nausea or vomiting.  He reported indigestion in August 
2001 following a motor vehicle accident.  He reported 
gastroesophageal reflux in October 2001; he was told to avoid 
caffeine and drink no alcohol.  The extensive inpatient and 
outpatient records from January 2003 through March 2006 
failed to note abdominal right upper quadrant pain or other 
abdominal or gastrointestinal distress associated with 
hepatitis C.  Significantly, he has never been treated 
medical for hepatitis C.

The veteran testified to bouts of depression attributable to 
his hepatitis C.  The extensive psychiatric records document 
episodes of depressive symptoms, first during psychiatric 
hospitalization in April 1999, when a history of manic 
symptoms also was noted; the diagnoses were Mood Disorder Not 
Otherwise Specified, and Antisocial Personality Disorder.  A 
detailed psychiatric history of August 1999 for a research 
study diagnosed Bipolar Disorder I with current mania and 
prior major depressive episode.  He reported depressed 
episodes in August 2001 when he reported a loss of 20 pounds 
in two months and abdominal pain following a motor vehicle 
accident.  VA hospitalization in October 2003 produced a 
diagnosis of Depression Not Otherwise Specified.  April 2005 
a mental health clinic evaluation diagnosed Bipolar Disorder 
I, Most Recent Episode Depressed (Moderate), noting 
depressive symptoms for two years.  The salient feature of 
the extensive psychiatric records is that no practitioner has 
documented an impression of a relationship between his 
depressive symptoms and hepatitis C, as has no practitioner 
in any VA medical clinic that has followed his hepatitis C.

Attribution of the veteran's depression to his hepatitis C is 
a medical determination.  The veteran lacks the medical 
expertise to proffer his testimony as medical evidence, 
however genuine his belief in such an association.  Espiritu 
v. Derwinski, 2 Vet App. 492 (1992).  

The veteran reported fatigue in August 2001 and extreme 
fatigue in October 2001.  Although he testified that 
hepatitis C caused the extreme fatigue, the October 2001 
clinician noted his liver function tests were only minimally 
elevated, and that his bipolar disorder might explain the 
fatigue, which further disassociates his psychiatric and 
hepatic disorders.  The entire medical history constitutes 
strong, persuasive evidence that the veteran's subjective 
fatigue has psychiatric not hepatic causes.  To the extent 
that fatigue and malaise are elements of either the older or 
the newer rating criteria, the preponderance of the evidence 
is against finding either a high level of fatigue, or daily 
fatigue.  The psychiatric records of manic activity 
contradict the existence of daily fatigue or malaise, which 
is the frequency of fatigue or malaise required for a higher 
rating under the newer rating criteria.

The veteran's reported weight loss of 50 pounds in nine 
months, from 235 pounds to 185 pounds, cannot be corroborated 
in the medical records, which contain many reports of his 
weight.  Likewise, there is no evidence of anorexia.  Weight 
loss is not an explicit criterion for rating infectious 
hepatitis under Diagnostic Code 7345.  The medical records 
from the first VA compensation examination of October 1990 to 
the most recent weight notation in a February 2006 hepatitis 
clinic note do not span a range of 50 pounds.  The veteran's 
weight has never been reported above 225 pounds (December 
2004), or below 185.9 pounds (August 2001), when he reported 
a 20 pound loss in two months.  There is a hiatus in the 
medical records from March 2001, when he weighed 221 pounds.

Weight loss is a rating criterion under Diagnostic Code 7354.  
The severity is determined by comparison with a "base 
weight," the average weight during the two years prior to 
onset of the condition that caused the weight loss.  
38 C.F.R. § 4.112 (2006).  There is a hiatus in the medical 
record from 1990 to 1999.  The best data for a base weight 
are the two measurements prior to the May 2000 diagnosis of 
hepatitis C, which were 223.4 pounds in July 1999 and 212 
pounds in March 2000.  The average is 217.7 pounds.  Against 
this datum, the veteran had a minor weight loss, 
approximately 16 percent, between March and August 2001; 
again weighed 221 pounds in December 2001.  Ultimately, 
weight loss is a criterion of a 40 percent or higher rating 
under Diagnostic Code 7354 when it coexists with 
hepatomegaly, which is not shown in the medical evidence.  
Consequently, the minor weight loss of March to August 2001 
is not a basis for a higher rating for the veteran's 
hepatitis C under diagnostic code 7354.

Finally, the evidence does not show disabling symptoms 
requiring rest, DC 7345 (2001), or incapacitating episodes 
manifested by symptoms of the type listed in DC 7354 for the 
duration required for a 40 percent or higher rating.  The 
veteran's testimony of 45 days disablement and of repeated 
hospitalizations of 30 or more days because of hepatitis C is 
not corroborated by any independent evidence; his multiple 
hospitalizations are documented as for psychiatric reasons or 
as substance related.

The veteran's representative argued, in a July 2006 
statement, that the veteran's reports of his symptoms of 
hepatitis C should be found evidence of such impairment of 
earning capacity as to present a disability picture more 
nearly approximating a 60 percent than a 30 percent degree of 
disability.  See 38 C.F.R. §§ 4.1, 4.7, 4.10 (2006).  The 
representative's argument regarding functional impairment 
citing 38 C.F.R. § 4.40 is inapposite in this case.  For all 
of the reasons stated above, the veteran's symptoms do not 
more nearly approximate the criteria of any rating higher 
than 30 percent, whether under the older or the newer rating 
criteria.  38 C.F.R. § 4.114, Diagnostic Code 7345 (2001); 
38 C.F.R. § 4.114, DC 7354 (2006).  In sum, the preponderance 
of the evidence is against awarding the veteran a rating 
higher than 30 percent for hepatitis C for any period under 
review in this appeal.  Fenderson, 12 Vet. App. 119.

Finally, although the veteran disavowed seeking a total 
rating based on individual unemployability (TDIU), see 
38 C.F.R. § 4.16 (2006), entitlement to that benefit is for 
consideration when a claimant asserts he cannot work because 
of his only service-connected disability and he seeks greater 
compensation for that disability.  VAOPGCPREC 6-96.  The 
General Counsel has likewise opined that under such 
circumstances the Board must also consider entitlement to an 
extra-schedular rating.  See 38 C.F.R. § 3.321(b)(1) (2006).  
The Board lacks jurisdiction to award TDIU in the first 
instance to a veteran with a 30 percent disability rating, or 
an extra-schedular rating in the first instance under any 
circumstances.  VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 
88 (1996).  If the facts warrant, the Board must order 
submission of the case to a VA official with original 
authority to decide such entitlement.  VAOPGCPREC 6-96.

The psychiatric record includes multiple social work 
summaries of the veteran's employment history.  Nothing in 
the evidence of record other than the veteran's testimony 
indicates that hepatitis C has made any contribution to his 
employment instability, or to past or current unemployment.  
The most recent comment on his employment, in October 2005, 
noted the veteran's report of a job offer that required a 
drug test.  The record is silent on the matter thereafter.

The evidence does not indicate the veteran is unemployable 
due to service-connected disability such that submission of 
the case is required.  38 C.F.R. § 4.16(b).  Likewise the 
evidence does not show such extraordinary circumstances that 
application of the rating schedule is not practicable to rate 
the disability, requiring submission for extra-schedular 
rating.  38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating in excess of 30 percent for hepatitis C 
is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


